Exhibit 10.64(a)

      When recorded return to:   (400 North Main Street, Faith Kaliski, Esq  
Rochester, Strafford County, NH) Edwards Angell Palmer & Dodge LLP     111
Huntington Avenue     Boston, MA 02199     (617) 951-2263    

AMENDMENT NO. 1 TO MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND RENTS AND FIXTURE FILING
     THIS AMENDMENT NO. 1 TO MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES
AND RENTS AND FIXTURE FILING (this “Amendment”) dated as of December 7, 2010 is
made by
     O.L. DEVELOPMENT, INC., a New Hampshire corporation with its principal
place of business at 2100 Roosevelt Avenue, Springfield, Massachusetts 01102
(the “Mortgagor”) to
     TD BANK, N.A., a national banking association with an office at 1441 Main
Street, Springfield, Massachusetts 01103, in its capacity as administrative
agent for itself, the Lenders (as defined below) and the other Secured Parties
(as defined in the Credit Agreement defined below) (in such capacity, together
with its successors and assigns, the “Administrative Agent”).
RECITALS:
     A. Reference is made to a certain Mortgage, Security Agreement, Assignment
of Leases and Rents and Fixture Filing dated as of November 30, 2007 granted by
the Mortgagor to TORONTO DOMINION (TEXAS) LLC, a Delaware limited liability
company, as administrative agent (in such capacity, the “Predecessor
Administrative Agent”), and recorded with the Registry of Deeds for Strafford
County, New Hampshire (“Strafford Deeds”) on December 4, 2007 in Book 3598, Page
750; and
     B. The above-referenced document was assigned by the Predecessor
Administrative Agent to, and accepted by, the Administrative Agent, pursuant to
a certain Assignment and Acceptance of Mortgage, Security Agreement, Assignment
of Leases and Rents and Fixture Filing dated as of October 31, 2008, recorded
with Strafford Deeds on November 13, 2008 in Book 3693, Page 257 (the
above-referenced document, as so assigned and accepted, and as amended from time
to time prior to the date hereof, the “Existing Mortgage”); and

 



--------------------------------------------------------------------------------



 



     C. The Existing Mortgage secures, among other obligations, a certain
Subsidiary Guaranty dated as of November 30, 2007 from the Mortgagor and the
other parties thereto from time to time named as guarantors in favor of the
Administrative Agent, successor in such capacity to the Predecessor
Administrative Agent (as amended from time to time prior to the date hereof, the
“Subsidiary Guaranty”); and
     D. The Mortgagor (i) pursuant to the Subsidiary Guaranty guarantees, inter
alia, the Obligations of Smith &Wesson Corp., a Delaware corporation (“S&W
Corp.”) and certain other parties named as borrowers under the Credit Agreement
dated as of November 30, 2007, as amended (S&W Corp. and such other parties,
being collectively, jointly and severally, referred to herein as the “Existing
Borrowers”), the parties named as lenders thereunder from time to time (the
“Lenders”), and the Administrative Agent (such Credit Agreement, as amended from
time to time prior to the date hereof being referred to herein as the “Existing
Credit Agreement”); and (ii) secures its obligations under the Subsidiary
Guaranty by the Existing Mortgage and by that certain Pledge and Security
Agreement dated as of November 30, 2007 from the Mortgagor and certain other
pledgors named therein to the Administrative Agent (as amended from time to time
prior to the date hereof, the “Existing Security Agreement”)
     E. The Existing Borrowers have requested (a) that the Existing Credit
Agreement be amended in certain respects to, inter alia, (i) permit an aggregate
outstanding principal exposure thereunder of up to $120,000,000.00, and
(ii) permit certain Loans thereunder to be borrowed, repaid and re-borrowed;
(b) that the Mortgagor, certain other guarantors of the Obligations of the
Existing Borrowers, and certain other affiliates of the Mortgagor and the
Existing Borrowers be permitted to borrow loans and otherwise benefit directly
from the other credit facilities provided to the Existing Borrowers (the
Existing Borrowers, the Mortgagor, and the other parties now and from time to
time joined as borrowers being collectively, jointly and severally, referred to
herein as the “Borrowers”); (c) that certain other modifications be made to the
Existing Credit Agreement; and
     F. The Lenders and the Administrative Agent have agreed to amend and
restate the Existing Credit Agreement, pursuant to an Amended and Restated
Credit Agreement on or about the date hereof among the Mortgagor, the other
Borrowers, the Lenders and the Administrative Agent (the Existing Credit
Agreement, as so amended and restated, and as may be further amended, restated,
assigned, increased, supplemented and/or otherwise modified from time to time
being referred to herein as the “Amended and Restated Credit Agreement”); and
     G. It is the intent of the parties that the Amended and Restated Credit
Agreement not constitute a novation of the obligations existing under the
Existing Credit Agreement and the other Loan Documents or evidence any repayment
of any such obligations and liabilities, but rather that the Amended and
Restated Credit Agreement amend and restate in its entirety the Existing Credit
Agreement and re-evidence the obligations of the Existing Borrowers outstanding
thereunder, as well as evidence the obligations of the Borrowers to the Lenders,
the LC Issuer and the Administrative Agent under the Amended and Restated Credit
Agreement; and
     H. The parties desire to enter into this Amendment for the purposes of
evidencing their agreement and understanding that the Existing Mortgage, as
amended by this Amendment, is intended to secure and benefit, among other
obligations, all indebtedness, obligations and liabilities of the Mortgagor and
the other Borrowers under the Existing Credit Agreement, as amended and restated
pursuant to the Amended and Restated Credit Agreement, including any and all
promissory notes which may be executed from time to time to evidence any of such
indebtedness;

- 2 -



--------------------------------------------------------------------------------



 



AMENDMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

  1.   Incorporation of Recitals. The defined terms set forth in the Recitals to
this Amendment are hereby added to the Existing Mortgage with the respective
meanings set forth in the Recitals. The definitions of any of such terms that
are already set forth in the Existing Mortgage are replaced by the definitions
herein.

  2.   Amendments to the Existing Mortgage.

  2.1   All references in the Existing Mortgage to the “Mortgage”, “hereunder”,
“hereof”, “herein”, or similar terms, shall, except where the context may
otherwise require, mean and refer to the Mortgage as amended by this Amendment,
and as may be further amended, restated, assigned, increased, supplemented
and/or otherwise modified from time to time. All capitalized terms not otherwise
defined or redefined herein shall have the respective meanings assigned to them
in the Mortgage.     2.2.   All references in the Existing Mortgage to the
“Credit Agreement” shall be deemed to be references to the Existing Credit
Agreement, as amended and restated by the Amended and Restated Credit Agreement,
and as may be further amended, restated, assigned, increased, supplemented
and/or otherwise modified from time to time.     2.3   The second and third
paragraphs of the Recitals in the Existing Mortgage (which define the
“Subsidiary Guaranty” and the “Security Agreement”) are hereby deleted.     2.4
  All references in the Existing Mortgage to the “Security Agreement” shall have
the meaning set forth in the Amended and Restated Credit Agreement.     2.5  
The fourth paragraph of the Recitals in the Existing Mortgage (which defines the
“Secured Obligations”) is hereby deleted and the following is hereby substituted
therefor:

     “WHEREAS, this Mortgage secures to the Administrative Agent, for the
benefit of the Administrative Agent, the Lenders and the other Secured Parties
(all of the following, collectively, the “Secured Obligations”): (a) the due and
punctual payment and performance of all indebtedness, obligations and
liabilities, now or hereafter existing, of the Mortgagor and the other Borrowers
arising under, out of or in connection with (x) the Credit Agreement in the
aggregate original principal amount of $120,000,000.00, comprised of (i) Loans
in the maximum principal amount of $115,000,000.00, and any and all promissory
notes issued by one or more of the Mortgagor and the other Borrowers to the
order of one or more of the Lenders in evidence thereof, as the same may be
amended, restated, assigned, increased, supplemented and/or otherwise modified
from time to time, and (ii) the LC Exposure in the maximum principal amount of
$5,000,000.00, and (y) the other Loan Documents, including, without limitation,
all advances and readvances of principal and future advances made pursuant to
the Credit Agreement and the other Loan Documents, and all other Obligations;
(b) the due and punctual payment and performance of all indebtedness,
obligations and liabilities, now or hereafter existing, of the

- 3 -



--------------------------------------------------------------------------------



 



Mortgagor and the other Borrowers arising under, out of or in connection with
any and all Swap Agreements, including, without limitation, all Swap
Obligations; (c) the due and punctual payment and performance of all
indebtedness, obligations and liabilities, now or hereafter existing, of the
Mortgagor and the other Borrowers arising under, out of or in connection with
any and all cash management services, including, without limitation, all Cash
Management Services Obligations; (d) the due and punctual payment and
performance of all indebtedness, obligations and liabilities, now or hereafter
existing, of the Mortgagor and the other Borrowers arising under, out of or in
connection with any and all foreign exchange contracts, including, without
limitation, all Foreign Exchange Obligations; (e) the due and punctual payment
of all other sums, with interest thereon, advanced in accordance herewith to
protect the security of this Mortgage; (f) the performance of the covenants and
agreements of the Mortgagor and the other Borrowers contained in this Mortgage,
the Credit Agreement, the Security Agreement, the other Loan Documents, and any
other agreements, documents or instruments now or hereafter evidencing the
Secured Obligations , as applicable; and (g) each amendment, restatement,
renewal, extension, consolidation, increase or refinancing of any of the
foregoing, in whole or in part; and”.

  2.6   The text of Section 1.4 of the Existing Mortgage (entitled “Pledge of
Monies Held”) is hereby deleted in its entirety and the following is hereby
substituted therefor:

     “Section 1.4 Pledge of Monies Held. The Mortgagor hereby assigns to the
Administrative Agent all insurance proceeds paid in connection with the Property
and all condemnation awards and payments described in Section 3.4, as additional
security for the Secured Obligations; provided that the Mortgagor will be
entitled to receive and use such insurance proceeds and condemnation awards in
its good-faith discretion unless either (i) an Event of Default has occurred
hereunder or (ii) the Credit Agreement provides otherwise, in either of which
cases such insurance proceeds and condemnation awards shall be paid in
accordance with the Credit Agreement.”

  2.7   The last sentence of Section 3.2 of the Existing Mortgage (entitled
“Insurance”) is hereby deleted and the following is hereby substituted therefor:

“Any and all insurance proceeds payable to the Mortgagor from any such casualty
or other insured damage are hereby assigned to the Administrative Agent;
provided that the Mortgagor will be entitled to receive and use such insurance
proceeds in its good-faith discretion unless either (i) an Event of Default has
occurred hereunder or (ii) the Credit Agreement provides otherwise, in either of
which cases such insurance proceeds and condemnation awards shall be paid and
applied in accordance with the Credit Agreement.”

  2.8   The last sentence of Section 3.4 of the Existing Mortgage (entitled
“Condemnation”) is hereby deleted and the following is hereby substituted
therefor:

“Any and all proceeds payable to the Mortgagor from any award made in respect of
any Taking are hereby assigned to the Administrative Agent; provided that the
Mortgagor will be entitled to receive and use such award made in respect of any

- 4 -



--------------------------------------------------------------------------------



 



Taking in its good-faith discretion unless either (i) an Event of Default has
occurred hereunder or (ii) the Credit Agreement provides otherwise, in either of
which cases such insurance proceeds and condemnation awards shall be paid and
applied in accordance with the Credit Agreement.”

  2.9   Section 9.2 of the Existing Mortgage (entitled “Notices”) is hereby
deleted and the following is hereby substituted therefor:

     “Section 9.2 Notices. All notices or other written communications hereunder
shall be given pursuant to Section 10.02 of the Credit Agreement.”

  2.10   Section 9.11 of the Existing Mortgage (entitled “Stated Maximum
Amount”) is hereby deleted and the following is hereby substituted therefor:

     “Section 9.11 Stated Maximum Amount. Notice is hereby given that for the
purposes of RSA Section 479:3, this Mortgage secures a maximum amount equal to
the principal sum of $120,000,000.00, plus accrued interest thereon, plus
advances, if any, to protect the security of this mortgage, plus foreclosure
costs and expenses, including attorney’s fees, if any, plus any other costs and
expenses authorized by the Mortgage or the aforesaid notes.”

  3.   Confirmation of the Mortgage. The Mortgagor confirms that all
representations and warranties contained in the Existing Mortgage, as amended
hereby, are true and correct as of the date hereof, as if made as of the date of
this Amendment. Except as amended hereby, the Mortgage shall remain in full
force and effect and is hereby ratified and confirmed in all respects. It is the
intent of the parties hereto that nothing contained herein shall be construed to
release, cancel, terminate or otherwise adversely affect the lien, claims,
rights and security interests granted to the Mortgagee under the Existing
Mortgage, which shall now secure the Secured Obligations (as modified as
aforesaid) with all the priorities enjoyed by the Administrative Agent at its
inception. Nothing contained herein will be deemed to constitute a waiver or a
release of any provision of the Existing Mortgage. Nothing contained herein will
in any event be deemed to constitute an agreement to give a waiver or release or
to agree to any amendment or modification of any provision of the Existing
Mortgage, as amended hereby, on any other or future occasion. Nothing contained
in this Amendment will be deemed to constitute a waiver of any default or Event
of Default (whether now known to the Administrative Agent or not) under the
Amended and Restated Credit Agreement, any Note, the Existing Mortgage, as
amended hereby, or any other Loan Document.

  4.   Counterparts. This Amendment may be executed by the parties hereto in
several counterparts hereof and by the different parties hereto on separate
counterparts hereof, all of which counterparts shall together constitute one and
the same agreement.

  5.   Governing Law. This Amendment shall be governed by and construed in
accordance with federal law and the laws of the state where the Property is
located, without reference or giving effect to any choice of law doctrine.

  6.   Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
assigns.

[Signature pages follow.]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Mortgagor and the Administrative Agent have each
duly executed this Amendment as an instrument under seal as of the day and year
first above written.

            Mortgagor:

O.L. DEVELOPMENT, INC.
      By:   /s/ John R. Dineen        Name:   John R. Dineen        Title:  
Interim Chief Financial Officer     

State/
Commonwealth of Arizona
Maricopa County, ss.
     On this 2nd day of December, 2010, before me, the undersigned notary
public, personally appeared John R. Dineen, proved to me through satisfactory
evidence of identification, being (check whichever applies): þ driver’s license
or other state or federal governmental document bearing a photographic image, o
oath or affirmation of a credible witness known to me who knows the above
signatory, or o my own personal knowledge of the identity of the signatory, to
be the person whose name is signed above, and acknowledged the foregoing to be
signed by him/her voluntarily for its stated purpose, as the duly authorized
Interim CFO of O.L. Development, Inc., a New Hampshire corporation.

                  /s/ Sandra K. Weeks       Notary Public      My commission
expires: 4-11-13
Print Notary Public’s Name: Sandra K. Weeks
Qualified in the State of Arizona
[Notary Seal]   

[*Signatures Continued on Next Page*]
[Signature Page to New Hampshire Mortgage Amendment]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Mortgagor and the Administrative Agent have each
duly executed this Amendment as an instrument under seal as of the day and year
first above written.

            Administrative Agent:

TD BANK, N.A.,
as successor Administrative Agent
      By:   /s/ Maria P. Goncalves       Maria P. Goncalves,        Regional
Vice President     

Commonwealth of Massachusetts
Hampden County, ss.
     On this 3 day of December, 2010, before me, the undersigned notary public,
personally appeared Maria P. Goncalves, proved to me through satisfactory
evidence of identification, being (check whichever applies): o driver’s license
or other state or federal governmental document bearing a photographic image, o
oath or affirmation of a credible witness known to me who knows the above
signatory, or þ my own personal knowledge of the identity of the signatory, to
be the person whose name is signed above, and acknowledged the foregoing to be
signed by her voluntarily for its stated purpose, as a duly authorized Regional
Vice President of TD Bank, N.A., a national banking association.

                  /s/ Zoe Rojas-McCaskill       Notary Public
 
    My commission expires: April 21, 2017       Print Notary Public’s Name: Zoe
Rojas-McCaskill      Qualified in the State of Mass.      [Notary Seal]
 
 

[Signature Page to New Hampshire Mortgage Amendment]

 